ATTORNEY GENERAL OF TEXAS
                                          GREG        ABBOTT




                                              March 6,2003



The Honorable Jeri Yenne                               Opinion No. GA-003 1
Brazoria County Criminal District Attorney
111 East Locust, Suite 408A                            Re: Whether a school district employee who is
Angleton, Texas 775 15                                 also a city council member may participate in
                                                       matters regarding the school district that come
                                                       before the council (RQ-0600-JC)


Dear Ms. Yenne:

        As District Attorney of Brazoria County, you ask whether an employee of the Alvin
Independent School District, who is also a member of the Alvin City Council, may vote on issues
that come before the city council involving the Alvin Independent School District. * In particular, you
ask whether Local Government Code chapter 17 1, which addresses conflicts of interest involving
local public officers, would bar the city council member from participating in the city council’s
action on such issues. See Request Letter, supra note 1, at 1.

         Chapter 17 1 of the Local Government Code prohibits a local public official, including a city
council member, from participating in a vote on certain matters involving a business entity or real
property in which the official has a substantial interest. See TEX.LOC. GOV’T CODEANN. 8 17 1.004
(Vernon 1999); see also id. 8 17 1 .OOl(1). A person has a “substantial interest” in a business entity
if funds received from it exceed ten percent of that person’s gross income for the previous year. See
id. 8 171.002(a)-(b). If a city council member has a substantial interest in a business entity and it is
reasonably foreseeable that city council action on the matter would confer an economic benefit on
the business entity, the individual must disclose his or her interest in the business entity and abstain
from further participation in the matter. See id. 8 171.004(a).

        You ask whether a school district is a business entity as defined by Local Government Code
section 171 .001(2). See Request Letter, supra note 1, at 1. Chapter 17 1 defines “[blusiness
entity” as “a sole proprietorship, partnership, firm, corporation, holding company, joint-stock
company, receivership, trust, or any other entity recognized by law.” TEX. LOC. GOV’T CODE ANN.
0 171.001(2) (V emon 1999). Prior opinions of this office have concluded that certain public entities
are not business entities for purposes of chapter 17 1. For example, this office concluded in Attorney



         ‘Letter from Honorable Jeri Yenne, Criminal District Attorney, Brazoria County, to Honorable JohnCornyn,
Texas Attorney General (Aug. 26,2002) (on file with Opinion Committee) [hereinafter Request Letter].
The Honorable   Jeri Yenne   - Page 2          (GA-003 1)




General Opinion No. JM-852 (1988) that a state institution of higher education was not a business
entity as defined by section 171.001(2). See Tex. Att’y Gen. Op. No. JM-852 (1988) at 3. The
opinion pointed out that the statutory definition ofbusiness entity specifically describes several types
of endeavors that constitute profit-making activities, such as providing goods, services, or financing.
See id. It construed the phrase “or any other entity recognized by law” in the definition of business
entity according to the rule of ejusdem generis. See County ofHarris v. Eaton, 573 S.W.2d 177,179
(Tex. 1978). This phrase, a general term following specific words in a statutory enumeration, was
construed to include only items similar in nature to those enumerated by the specific words. See
Tex. Att’y Gen. Op. No. JM-852 (1988) at 3. The opinion concluded that a state university was not
a business entity within section 171 .001(2) of the Local Government Code because it was a public
rather than a private entity.

        Attorney General Opinion DM-267 (1993) relied on Attorney General Opinion JM-852 to
conclude that a city was not a business entity within Local Government Code section 171.001(2).
See Tex. Att’y Gen. Op. No. DM-267 (1993) at 2. A city is a political entity or subdivision that
carries out local governmental purposes, rather than a private entity.

         We conclude on the basis of Attorney General Opinions JM-852 and DM-267 that a school
district is not a business entity within Local Government Code chapter 171. Under Texas law,
school districts are public corporations of the same general character as cities, towns, and municipal
corporations.   See San Antonio Indep. Sch. Dist. v. McKinney, 936 S.W.2d 279,283 (Tex. 1996).
Accordingly, employment with the Alvin Independent School District is not an interest in a business
entity for purposes of Local Government Code chapter 17 1, and a member of the Alvin City Council
who is a school district employee is not barred by chapter 17 1 from discussing and voting on issues
involving the school district that come before the city council.

         In view of our conclusion that a school district is not a business entity as defined by Local
Govemrnent Code section 17 1 .001(2), we need not answer your questions about the further
application of chapter 171 to the city council member.
The Honorable   Jeri Yenne   - Page 3           (GA-003 1)




                                         SUMMARY

                        A school district is not a business entity within chapter 17 1 of
                the Local Government Code, which pertains to conflicts of interest
                involving local public officers. Thus, a school district employee who
                is also a city council member is not barred by Local Government
                Code chapter 17 1 from discussing and voting on issues involving the
                school district that come before the city council.




                                                                    c
                                                Very truly yours,




                                                                    of Texas



BARRY R. MCBEE
First Assistant Attorney General

DON R. WILLETT
Deputy Attorney General - General Counsel

NANCY S. FULLER
Chair, Opinion Committee

Susan L. Garrison
Assistant Attorney General, Opinion Committee